. EXHIBIT PG&E CORPORATION COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2009 2008 2007 2006 2005 Earnings: Incoming from continuing operations $1,234 $1,198 $1,020 $1,005 $920 Income taxes provision 460 425 539 554 544 Fixed charges 861 907 937 845 639 Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries (16) (16) (17) (15) (20) Total Earnings $2,539 $2,514 $2,479 $2,389 $2,083 Fixed Charges: Interest and amortization of premiums, discounts and capitalized expenses related to short-term borrowings and long-term debt, net $798 $825 $865 $799 $603 Interest on capital leases 19 22 23 11 1 AFUDC debt 44 44 32 20 15 Pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries 16 16 17 15 20 Total Fixed Charges $877 $907 $937 $845 $639 Ratios of Earnings to Fixed Charges 2.90 2.77 2.65 2.83 3.26 Note: For the purpose of computing PG&E Corporation's ratios of earnings to fixed charges, “earnings” represent income from continuing operations adjusted for income taxes, fixed charges (excluding capitalized interest), and pre-tax earnings required to cover the preferred stock dividend of consolidated subsidiaries.“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover preferred stock dividends of consolidated subsidiaries.Fixed charges exclude interest on tax liabilities. .
